Citation Nr: 0127103	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  01-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the rating decision in August 1997 involved clear 
and unmistakable error in assigning a 50 percent rating for 
post-traumatic stress disorder.

2.  Entitlement to an effective date prior to July 17, 1998, 
for a disability rating in excess of 50 percent for 
post-traumatic stress disorder.

3.  Entitlement to an effective date prior to July 17, 1998, 
for a total rating for compensation purposes based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
October 1970, and from January 1974 to August 1974.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Boston, Massachusetts 
(hereinafter RO).


FINDINGS OF FACT

1.  The substantive appeal received in February 1994, as to 
the initial evaluation of post-traumatic stress disorder 
(PTSD), was withdrawn by a statement signed by the veteran, 
dated in August 1997.

2.  In failing to specifically document their consideration 
of the revised psychiatric regulations pertinent to rating 
the veteran's PTSD, the August 1997 rating decision, which 
did not assign a rating greater than 50 percent for PTSD, 
committed error; however, it is not absolutely clear that a 
different result would have ensued had the revised 
regulations been considered.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision granting a 50 percent 
evaluation, but no more, for post-traumatic stress disorder 
is final.  38 C.F.R. §§ 20.204, 20.302 (2001); M21-1, Part 
IV, para. 8.35.  

2.  The August 1997 rating decision, which did not assign a 
rating greater than 50 percent for post-traumatic stress 
disorder, was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service personnel records are notable for his 
service in Vietnam as a Marine rifleman where he was awarded 
the Combat Action Ribbon.

In 1968, the veteran was provided a preinduction psychiatric 
examination to determine his suitability for military 
service.  No psychiatric disability was found.  

In July 1970, the veteran complained of visual problems, 
dizziness, abdominal cramps, and fatigue that were suggestive 
of heat exhaustion.  The impression was anxiety reaction with 
probable mild dehydration.  

In August 1970, the veteran complained of same symptoms.  It 
was noted that the veteran was "highly nervous" and his 
symptoms may have had a psychosomatic basis.  The impression 
was Shigella versus parasites.  The remainder of the 
veteran's service medical records are negative for a 
psychiatric disorder.  

In a November 1984 rating decision VA denied entitlement to 
service connection for post-traumatic stress disorder.  

Private medical records from 1984 to 1992, to include prison 
health records, reveal that the appellant was diagnosed with 
a generalized anxiety disorder, post-traumatic stress 
disorder, and dysthymia.  

A VA clinical record dated in August 1992, reported a long 
history of anxiety.  It was noted that the veteran had been 
taking Ativan but was unable to afford it when he lost his 
job.  The diagnosis was anxiety versus atypical migraine.  A 
September 1992 psychiatric examination noted that the veteran 
saw combat and complained of sleeping poorly.  The assessment 
was rule out post-traumatic stress disorder.  A Minnesota 
Multiphasic Personality Inventory conducted in September 
1992, was invalid.  

A VA examination in December 1992, reported complaints of 
sleep impairment, combat nightmares, panic attacks, and 
flashbacks.  It was noted that the veteran had been out of 
work for two and a half years.  On examination, the veteran 
was hypervigilant, but not suicidally depressed.  He was 
neatly dressed and his answers to questions were appropriate 
and informative.  He was tense and dysphoric, with a great 
deal of guilt feelings.  The veteran was self-isolating, with 
it being noted that his marriage broke up due to his Vietnam 
issues.  Orientation and intellectual functioning were 
intact.  Insight and judgment were good.  The diagnosis was 
post-traumatic stress disorder, with anxiety features.  

Thereafter, a rating decision dated in May 1993, granted 
entitlement to service connection for post-traumatic stress 
disorder, and assigned a 30 percent rating, effective "the 
date of the veteran's claim," October 22, 1992.  The veteran 
was notified of this decision in June 1993.  The RO received 
a notice of disagreement to this action in October 1993, and 
the veteran perfected his appeal as to this issue in February 
1994.  

The veteran presented personal hearing testimony before the 
RO in June 1994.  He noted that he had held approximately 22 
jobs since service discharge, as a mason's tender, janitor, 
and dishwasher.  He had an eighth grade education.  He stated 
he last worked for approximately a month at a fast food 
restaurant in 1994.  The veteran testified that he 
experienced hypervigilance, sleep impairment, panic attacks, 
and nightmares.  He noted that he had served time in prison 
and was an alcoholic, but had not had a problem with alcohol 
for a couple of years.  He did not like crowds.  

In July 1996, the Board remanded a claim of entitlement to an 
evaluation in excess of 30 percent for post traumatic stress 
disorder.  Hence, pursuant to 38 C.F.R. § 20.1100 (2001) the 
Board did not enter a decision on that claim at that time. 

VA outpatient treatment records dated from 1994 to 1996, 
indicate continued treatment for post-traumatic stress 
disorder.  These records reflect that the veteran was 
unemployed, and that he had a restricted affect and an 
anxious mood.  The appellant consistently denied suicidal and 
homicidal ideation during this term.  

In September 1996, the RO received notice that the veteran 
was receiving disability benefits from the Social Security 
Administration.  

A September 1996 VA psychiatric examination reported that the 
veteran relived his experiences in Vietnam, and reported 
numbing, avoidance, and hyperarousal.  He experienced 
intrusive memories four or five times a week, with each 
episode lasting 15 to 20 minutes.  He had occasional, intense 
flashbacks, as well as nightmares three out of seven days.  
The veteran avoided all media exposure regarding war.  He 
described himself as dysphoric and guilty.  On mental status 
examination, he was alert, oriented, and cooperative.  He 
spoke quietly and was anxious.  He denied depression and 
homicidality or suicidality, but was able to explain that his 
rages and agitation could be dangerous to others.  His social 
judgment was poor due to hyperarousal.  The diagnosis was 
post-traumatic stress disorder, with a global assessment 
functioning score of 40.  The examiner wrote that the score 
represented evidence of some impairment of reality testing, 
and a "major impairment in work, family relations, and 
thinking (on SSDI, inability to maintain relationships and 
disabling hyperarousal)." 

A rating decision dated in August 1997, increased the initial 
evaluation for post-traumatic stress disorder to 50 percent, 
effective October 22, 1992.  By written and signed 
correspondence dated in August 1997, the veteran stated that 
he "accept the 50 [percent] you come with!  W/D appeal!"  
However, thereafter, a statement which disagreed to the 
August 1997 rating decision granting an initial evaluation of 
50 percent for post-traumatic stress disorder, was received 
on July 17, 1998.

The veteran testified at a personal hearing before the RO in 
March 2001, that with regard to the correspondence dated in 
August 1997, he did not write "W/D appeal!"  He stated that 
he did not remember writing this document, and the statement 
"W/D appeal!" was not his handwriting.  However, he 
testified that the signature was his.  The veteran stated 
that he had not worked since 1990, with the exception of two 
weeks.  The veteran stated that he was fired in 1990 due to 
problems with the "boss, outrages, drunkenness."  The 
representative contended that the VA examination conducted in 
1996, demonstrated a 70 percent rating for post-traumatic 
stress disorder was warranted.

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claims.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran has been examined on numerous occasions by VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  
Accordingly, the Board finds that the duty to assist and 
notify the veteran has been fulfilled.  See generally, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was signed on October 22, 
1993.  It was received on November 6, 1992.  Thereafter, a 
rating decision dated in May 1993, granted entitlement to 
service connection for post-traumatic stress disorder, and 
assigned a 30 percent rating, effective October 22, 1992.  
The veteran was notified of this decision in June 1993.  The 
RO received a notice of disagreement to this action in 
October 1993, and the veteran perfected his appeal as to this 
issue in February 1994.  

A rating decision dated in August 1997, increased the initial 
evaluation for post-traumatic stress disorder to 50 percent, 
effective October 22, 1992.  By written and signed 
correspondence dated in August 1997, the veteran stated that 
he "accept the 50 [percent] you come with!  W/D appeal!"  
However, thereafter, a notice of disagreement to the August 
1997 rating decision granting an initial evaluation of 50 
percent for post-traumatic stress disorder, was received on 
July 17, 1998.  

The veteran testified at a personal hearing before the RO in 
March 2001, that with regard to the correspondence dated in 
August 1997, he did not write "W/D appeal!"  He stated that 
he did not remember writing this document, and the statement 
"W/D appeal!" was not his handwriting.  However, he 
testified that the signature was his.  The Board, however, 
finds that the veteran's signature on a document is 
sufficient proof to conclude that he read and examined the 
document before signing it.  It is logical to conclude that 
the veteran read what he signed.  Moreover, it is well to 
note that the appellant has not presented any evidence 
explaining how the phrase "W/D appeal!" came to be included 
in this statement which he admittedly signed.  Hence, the 
Board finds that the statement dated in August 1997 came from 
the veteran, and that it constitutes a valid withdrawal of 
the claim which was filed in 1992.  See 38 C.F.R. § 20.204.  

After a notice of disagreement or substantive appeal has been 
withdrawn, it may be reactivated by a claimant or an 
authorized representative, provided a request is received by 
VA within the remaining appeal period.  See M21-1, Part IV, 
para. 8.35.  In this case, the appeal period ended in June 
1994.  See 38 C.F.R. § 20.302.  As the veteran did not 
express disagreement with the August 1997 decision until July 
1998, this cannot be considered a "reactivation" of the 
previous appeal.  Accordingly, the August 1997 rating 
decision granting an initial evaluation of 50 percent for 
post-traumatic stress disorder is final.  See M21-1, Part IV, 
para. 8.35.; 38 U.S.C.A. § 7105 (West 1991).  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id. 

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has established a three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination.  See Russell v. Principi, 3 Vet. App. 
310 (1992).  The criteria are: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.

In this case, the allegations submitted by the veteran and 
his representative are merely a disagreement with the way the 
RO weighed the correct evidence before it in August 1997.  
This type of contention cannot substantiate a claim for clear 
and unmistakable error under 38 C.F.R. § 3.105.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001).  The veteran contends that the 
rating decision in August 1997 involved clear and 
unmistakable error in assigning a 50 percent rating for 
post-traumatic stress disorder, as the manifestations 
reported on the VA examination conducted in 1996 "clearly" 
demonstrated that the criteria for a 70 percent evaluation 
for that disability had been met.  

The diagnostic codes and provisions relating to psychiatric 
disorders were revised effective November 7, 1996.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); with 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97; 65 Fed. Reg. 37953 
(1997).  In the instant case, the rating decision dated in 
August 1997, failed to document any consideration of the new 
regulations when rating the veteran's service-connected 
post-traumatic stress disorder.   

Under the old criteria, a 50 percent disability evaluation was 
warranted for post-traumatic stress disorder when the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and his reliability, flexibility, and efficiency levels were 
so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and his psychoneurotic symptoms be of 
such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that attitudes of all contacts 
except the most intimate be so adversely affected as to result 
in the veteran's virtual isolation in the community, or that 
there was totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or the individual must have been 
demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

The Court held that the criteria for a 100 percent rating 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), are each 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  Therefore, if the 
veteran's post-traumatic stress disorder resulted in either 
(1) "virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or (3) a 
"[demonstrable inability] to obtain or retain employment," a 
100 percent schedular rating would be applicable.  See 38 
C.F.R. § 4.132.  

Under the new criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The criteria for a 70 percent rating 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective work relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. .  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

At the time of the August 1997 rating decision, the evidence 
of record consisted of VA medical records and the testimony 
of the veteran at a personal hearing before the RO.  The 
evidence at that time demonstrated manifestations of 
post-traumatic stress disorder that included sleep 
impairment, combat nightmares, panic attacks, flashbacks, 
hypervigilance, guilt feelings, self-isolation, numbing, 
avoidance, hyperarousal, intrusive memories, and dysphoria.  
Nevertheless, the veteran was alert, well oriented, neatly 
dressed, and cooperative.  His answers to questions were 
appropriate and informative.  He denied depression and 
homicidality or suicidality.  Intellectual functioning was 
intact, and his insight and judgment were reported as good, 
although his social judgment was poor.  Thus, reasonable 
minds could conclude that the evidence did not show that the 
veteran's service-connected post-traumatic stress disorder 
severely impaired his ability to establish and maintain 
effective or favorable relationships with people and his 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain or 
retain employment.  Additionally, reasonable minds could 
conclude that the evidence did not show that the veteran's 
service-connected post-traumatic stress disorder produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective work relationships.  Accordingly, at 
that time, while reasonable people could have come to a 
different conclusion, the RO used reasonable rating judgment 
to award no more than a 50 percent evaluation for 
post-traumatic stress disorder.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

Additionally, although the evidence of record at the time of 
the rating decision indicated that the veteran was 
unemployed, the sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a).  The Board is aware 
that documentation upon which the Social Security 
Administration based their disability award was not obtained 
by the RO at the time of the August 1997 decision.  However, 
a failure of the duty to assist does not rise to the level of 
clear and unmistakable error.  Luallen.

Based on the above contentions and pertinent regulations, the 
Board finds that the RO did not commit a clear and 
unmistakable error in the assignment of a 50 percent 
evaluation for post-traumatic stress disorder in August 1997.  
The Court has stated that clear and unmistakable error is a 
very specific and rare kind of "error."  Fugo v. Brown, 6 
Vet. App. 40 (1993).  "It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Id. at 43-44.  In this 
case, although the RO committed error in not considering the 
revised regulations pertaining to psychiatric disorders in 
evaluating the veteran's service-connected post-traumatic 
stress disorder, this error does not rise to the level of 
clear and unmistakable error because it is not absolutely 
clear that a different result would have ensued had such 
consideration been given.  Id. 


ORDER

The August 1997 rating decision was not clearly and 
unmistakably erroneous in assigning only a 50 percent rating 
for post-traumatic stress disorder.  The appeal is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  This liberalizing law is applicable 
to the issues of entitlement to earlier effective dates for a 
disability rating in excess of 50 percent for post-traumatic 
stress disorder and for a total rating for compensation 
purposes based upon individual unemployability.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The law is very clear as to the assignment of effective dates 
for the assignment of disability ratings.  The effective date 
of an evaluation and award of compensation based on a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b) (West 1991); 38 C.F.R. § 3.400(o) (2001).  With 
regard to claims for increased compensation, the law also 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  Id.  Additionally, the Court has held 
that all the evidence of record for the year preceding the 
claim for an increased rating must be considered in 
determining whether there was an ascertainable increase in 
disability under section 5110(b)(2).  Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997).  Therefore, the possible dates for an 
effective date for the 100 percent evaluation for 
post-traumatic stress disorder, and, if a total schedular 
rating is not granted, a total rating based upon individual 
unemployability are: (1) the date of receipt of the claim, 
July 17, 1998, or the date entitlement arose, whichever is 
later; or (2) during the year preceding July 17, 1998.

In the statement received on July 17, 1998, the veteran 
indicated that he had been receiving treatment at a VA 
medical facility for his service-connected post-traumatic 
stress disorder.  These clinical records are not in the 
claims file and are pertinent to the determination of whether 
an increase in manifestations of the service-connected 
post-traumatic stress disorder occurred in the year preceding 
the claim.  Therefore, these records should be obtained and 
associated with the claims file.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all pertinent records 
which have not previously been obtained 
from identified treatment sources, to 
include all VA outpatient treatment 
records from the Satellite Outpatient 
Clinic and Veterans Center located in 
Worcester, Massachusetts during the 
period from July 17, 1997 to July 17, 
1998.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
efforts to secure government records must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts would be futile.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

